DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 07/12/22, with respect to the Drawing/Claim Objections and 35 USC § 112b Rejection have been fully considered and are persuasive. Therefore, the Drawing/Claim Objections and 35 USC § 112b Rejection have been withdrawn. 
Applicant’s arguments, with respect to the rejections of claims 1-10 under 35 USC § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Freitag (WO 2017186755).
Claim Objections
Claim 9 is objected to because of the following informalities: in line 2, applicant recites “comprises propeller blades” and should recite “comprises the propeller blades”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freitag (WO 2017/186755).
Regarding Claim 1, Freitag disclose an electric propulsion system [A. The invention relates to a drive system based on an electric motor concept for driving a double propeller, in particular a contra-rotating double propeller] (Abstract), comprising: 
a propeller [200] (FIG. 1, Abstract); and 
an axial flux motor [120] arranged to rotate the propeller [200] (FIG. 1, Abstract), 
the axial flux motor [120] comprising an air gap between a rotor [114] and a stator [111] (FIG. 1), 
the rotor [114] driven to rotate relative to the stator [111] to cause magnetic flux in the air gap to cause rotation of the propeller [200] (FIG. 1); 
wherein permanent magnets [115] are provided on the face of the rotor [114] facing the stator [111] and windings [112] are provided mounted to the stator [111] (FIG. 1); 
wherein the propeller [200] is directly mounted [by 126] to the rotor [114] to rotate with the rotor [114] (FIG. 1 shows the propellers 200 “directly mounted to the rotor to rotate with the rotor”); and 
wherein the propeller [200] comprises propeller blades [211, 212] mounted radially inwards of an outer edge [by 119] of the rotor [114] (FIG. 1).
Regarding Claim 9, Freitag disclose the system of claim 1 [see rejected Claim 1], 
wherein the propeller [200] comprises propeller blades [211, 212] mounted adjacent or on an outer edge [by 119] of the rotor [114] (FIG. 1).
Regarding Claim 10, Freitag disclose an aircraft including the electric propulsion system [GOOGLE TRANSLATION: In aviation, double propeller drives are often used to drive the aircraft, which are essentially two in a row when viewed in the direction of the axis of rotation] as claimed in claim 1 [see rejected Claim 1, Page 1, Lines 10-12; “In der Luftfahrt werden zum Antreiben des Luftfahrzeugs hau­fig Doppelpropellerantriebe eingesetzt, die im Wesentlichen zwei in Richtung der Rotationsachse gesehen hintereinander”].
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/
Examiner, Art Unit 2832